0305394DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 4/6/2021. Claims 1, 3, 7-9, 12, and 14-18 are amended. Claims 19-20 are new. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection (see rejection below). Although new grounds of rejection are presented, a response is still considered necessary to several of Applicants’ arguments. In response to Applicants’ arguments on pages 11-12 regarding the rejection of “metadata parser” under 35 USC 112b, the Applicant should please note that the parser being comprised within the set top box is not enough to support the parser being a module as sufficient corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Examiner notes that the IP camera is also comprised within the set top box, but is not a module. Therefore, the claim is indefinite and the under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is maintained.

In response to Applicants’ arguments on page 17 regarding Gupta’s metadata, the Applicants should please note that the metadata of Gupta detailing actors/people is exemplary only, and Gupta explicitly teaches that his entities for which metadata is provided may be actors, actresses, objects, or characters, or any other suitable entity in a frame. Therefore, the use of Gupta is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “gaze metadata parser” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Additionally, claim 1 recites an apparatus comprising “media content”. Given that “comprising” is generally defined as “to be made up of”, it is unclear as to how an apparatus can be made up of media content.  The limitation has been interpreted by the Examiner to mean the apparatus receiving media content.
Claim 7 recites “each advertisable item”. There is a lack of antecedent basis for this limitation in the claim since there is no previously recited “advertisable item”.
Claim 8 recites an image processing module “comprising an incoming video stream”. Given that “comprising” is generally defined as “to be made up of”, it is unclear as to how a module can be made up of an incoming video stream.  
Claim 12 recites “the number of quadrants” and “a quadrant”. There is a lack of antecedent basis for these limitation in the claim.
Claim 16 recites “the advertisable item”. There is a lack of antecedent basis for this limitation in the claim since there is no previously recited “advertisable item”. Additionally, the “parser” of claim 16 is recited as comprising metadata. This limitation is vague as it is unclear as to how the parser may specifically comprise metadata.
Any claim not specifically addressed above is rejected as incorporating the deficiencies of the claim upon which it depends.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer et al. (US20110305394, hereinafter Singer) and Liu (of record).

Regarding claim 1, Gupta discloses an apparatus comprising: 
an IP camera configured to continuously capture an image associated with a viewer (see Gupta, at  least at [0025], [0083], [0115], [0151], [0158], [0162], Figs. 7-8, and related text); 
a receiver (see Gupta, at least at Figs. 7-8 and related text) to receive media content (see Gupta, at least at [0061]-[0062], Figs. 7-8, and related text ) and gaze metadata associated with one or more advertisable items in the media content (see Gupta, at least at [0005], [0113], [0169]-[0171], and related text); 
a gaze processor to determine a viewer attention area by identifying view-gaze coordinates and a gaze direction of the viewer and (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
a gaze metadata parser to parse the gaze metadata (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); and 
a gaze advertisement module to derive an area of interest (AOI) based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), and

Gupta does not specifically disclose the media content including the gaze metadata, or selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting content and metadata, Singer discloses media content including gaze metadata (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting advertisements, Liu discloses selecting an advertisement URL and rendering an advertisement associated with the advertisement URL in the media content (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.

Regarding claim 3, Gupta in view of Singer and Liu discloses wherein the data comprises the advertisement URL that corresponds to the viewer's attention area (see Liu, at least at [0154]-[0155], [0156]-[0160] and related text).
Regarding claim 4, Gupta in view of Singer and Liu discloses wherein the apparatus is a set top box (see Gupta, at least at [0115]).
Regarding claim 5, Gupta in view of Singer and Liu discloses wherein the apparatus is a large display device (see Gupta, at least at [0115]).
Regarding claim 6, Gupta in view of Singer and Liu discloses wherein the apparatus is a streaming device (see Gupta, at least at [0115]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited) and Liu (of record), as applied to claim 1 above, and further in view of Steelberg (of record).

Regarding claim 7, Gupta in view of Singer and Liu discloses wherein the gaze metadata comprises (x, y) coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text; see Liu, at least at Figs 1-2 and related text), an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], 
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons (of record) in view of Singer (previously cited) and Liu (of record).

Regarding claim 8, Lemmons discloses a system for creating gazed-based advertising content (see Lemmons, at least at Fig. 7 and related text), the system comprising: 
an image processing module including: 
a receiver to receive a video stream (see Lemmons, at least at [0031]-[0033], [0062], Fig. 7, and related text); 
an identification module (code of server/software performing the specific steps, see Lemmons, at least at Fig. 7 and related text) to identify at least one advertisable item in a frame of the video stream (the at least one advertisable item being the object/attribute/blank space/advertising space, see Lemmons, at least at [0062]-[0065] and related text) and provide a 
an advertisement library to store a list of advertisable items including a corresponding URL to each advertisable item (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], and related text), wherein the advertisable items are in a bitmap format (see Lemmons, at least at [0066] and related text); and 
an ad mapper configured to provide a URL associated with the at least one advertisable item by comparing identified bitmaps of the at least one advertisable item to bitmaps from the advertisement library (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], Fig. 7 and related text).
Lemmons does not specifically disclose a multiplexer (MUX) configured to:
 receive an audio input and a video input; 
generate a video stream using the audio input and the video input; 
transmit the video stream to an image processing module; or
the ad mapper outputting the video stream including gaze metadata associated with the at least one advertisable item, the gaze metadata including the URL associated with the at least one advertisable item and bitmap coordinates for the at least one advertisable item.
In an analogous art relating to a system for presenting content and metadata, Singer discloses a multiplexer (MUX) (a mux must be included in accordance with the QuickTime File Format of Apple, see Singer, at least at [0023], and related text) configured to:
 receive an audio input and a video input (see Singer, at least at [0023], and related text); 
generate a video stream using the audio input and the video input (see Singer, at least at [0023], and related text); 

outputting the video stream including gaze metadata associated with at least one advertisable item (see Singer, at least at [0023]-[0024], [0033], [0040], and related text), bitmap coordinates for the at least one advertisable item (see Singer, at least at Fig. 13, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons to include the limitations as taught by Singer for the advantage of more efficiently creating and providing content associated data and optimizing resources.
Lemmons in view of Singer does not specifically disclose the gaze metadata including the URL associated with the at least one advertisable item.
In an analogous art relating to a system for presenting advertisements, Liu discloses gaze metadata including an URL associated with at least one advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.

Claim 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of and Liu (of record).

Regarding claim 9, Gupta in view of Liu discloses a method to insert advertisement data based on a user's gaze location, the method comprising: 

extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine (x, y) coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata comprising (x, y) coordinates representing an advertisable item (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 
calculating an Area of Interest AOI corresponding to the advertisable item using the () coordinates representing the advertisable item and the video format (see Gupta, at least at [0005], [0010]-[0012], [0101], [0116], [0127]-[0128], [0162]-[0164], [0169]-[ 0173], [0174]-[0176] and related text); 
comparing the AOI with the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text);
determining the AOI matches the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text); and 
selecting an advertisement URL associated with the advertisable item and rendering the advertisement to viewer (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).

Regarding claim 10, Gupta in view of Liu discloses wherein the method further comprises a pre-determined time threshold during the which the comparing the AOI with the () coordinates of the viewer attention is considered valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
Regarding claim 19, Gupta in view of Liu discloses wherein the detecting a face associated with a viewer includes: identifying a gaze user profile associated with the viewer (see Liu, at least at [0041], [0076], [0091], and related text); and wherein selecting an advertisement URL associated with the advertisable item is based on the gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), as applied to claim 9 above, and further in view of Steelberg (of record).

Regarding claim 11, Gupta in view of and Liu discloses wherein the gaze metadata comprises () coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text; see Liu, at least at Figs 1-2 and related text), an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative 
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record).

Regarding claims 12, Gupta discloses a method for gaze advertisement, the method comprising:
detecting a face associated with a viewer (see Gupta, at least at [0010], [0190], and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine () coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0075], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 

calculating using the metadata, an area corresponding to the location of an advertisable item (the tested area, see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); and
determining which area corresponds to the () coordinates of the viewer's attention to the display (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text).
Gupta does not specifically disclose metadata comprising the number of quadrants into which a video frame is divided; 
calculating using the metadata, a quadrant corresponding to the location of an advertisable item;
determining which quadrant corresponds to the () coordinates of the viewer's attention to the display;
selecting an advertisement URL; and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a screen, Kalini discloses metadata comprising the number of quadrants into which a video frame is divided (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text);
calculating using the metadata, a quadrant corresponding to the location of an item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Kalini does not specifically disclose selecting an advertisement URL; and rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a display, Holden discloses receiving, metadata comprising quadrants into which a video frame is divided (see Holden, at least at [0061]-[0063], Figs. 9 and related text); 
determining, using the metadata, an quadrant corresponding to the location of an advertisable item (see Holden, at least at [0061]-[0063] and related text); 
selecting an advertisement URL (see Holden, at least at [0064]-[0065] and related text); and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention (see Holden, at least at [0004], [0064]-[0065], Figs. 6, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record), as applied to claim 12 above, and further in view of Liu (of record).

Regarding claim 14, Gupta in view of Kalini and Holden does not specifically disclose wherein the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid.
In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 15, Gupta in view of Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata comprises () coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record), Holden (of record).

Regarding claim 16, Gupta discloses a method for gaze advertisement insertion, the method comprising: Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 8
capturing, using an IP camera, an image of a face associated with at least one viewer (see Gupta, at  least at [0025], [0083], [0115], [0151], [0158], [0162], Figs. 7-8, and related text);
detecting, by an image processor, a gaze direction of the at least one viewer, wherein the detection of the gaze is determined by head pose estimation methods (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video stream into a gaze metadata parser and gaze metadata associated with one or more advertisable items in the video stream (see Gupta, at least at [0005], [0113], [0127]-[0128] [0169]-[0173], and related text), 

determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose wherein the video stream includes the gaze metadata associated with one or more advertisable items in the video stream;
determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item; or rendering an advertisement on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content and metadata, Singer discloses a video stream including gaze metadata associated with one or more advertisable items in the video stream (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content on a screen, Kalini discloses disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Singer and Kalini does not specifically disclose rendering an advertisement on the half of the frame which comprises the advertisable item.
In an analogous art relating to a system for presenting content on a display, Holden discloses rendering an advertisement on the half of the frame which comprises the advertisable item (see Holden, at least at [0061]-[0065], Figs. 9 and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer and Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record) and Holden (of record), as applied to claim 16 above, and further in view of Liu (of record).

Regarding claim 17, Gupta in view of Singer, Kalini and Holden does not specifically disclose wherein the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid.
In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 18, Gupta in view of Singer, Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata comprises () coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), and applied to claim 9 above, and further in view of Ahn et al. (US20170060370, hereinafter Ahn) and Kannan et al. (US20130212606, hereinafter Kannan).

Regarding claim 20, Gupta in view if Liu discloses wherein the detecting a face associated with a viewer includes: detecting one or more faces associated with one or more viewers, each of the one or more faces associated with a gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text), and selecting an advertisement URL associated with the advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), but does not specifically disclose each gaze user profile including a priority ranking from a lowest priority to a highest priority; selecting the gaze user profile with the highest priority; and wherein selecting the advertisement URL associated with the advertisable item is based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling display of content, Ahn discloses gaze user profiles each including a priority ranking from a lowest priority to a highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Ahn for the advantage of more efficiently controlling content display.
Gupta in view of Liu and Ahn does not specifically disclose selecting the advertisement URL associated with the advertisable item based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling content display, Kannan discloses selecting an advertisement based on the gaze user profile with the highest priority ranking (see Kannan, at least at [0029]-[0031], [0037], [0040]-[0042], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu and Ahn to include the limitations as taught by Kannan for the advantage of more efficiently controlling the display of particular content.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421